          Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 1 of 14



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Guy George Gines,                                  No. CV-19-04479-PHX-JJT
10                    Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                      Defendant.
14
15
              At issue is the denial of Plaintiff Guy George Gines’s Application for Disability
16
     Insurance Benefits and Supplemental Security Income under the Social Security Act (the
17
     “Act”). Plaintiff filed a Complaint (Doc. 1) seeking judicial review of that denial, and the
18
     Court now addresses Plaintiff’s Opening Brief (Doc. 16, Pl. Br.), Defendant SSA
19
     Commissioner’s Opposition (Doc. 17, Def. Br.), and Plaintiff’s Reply (Doc. 21). The Court
20
     has reviewed the briefs and the Administrative Record (Doc. 12, R.) and now reverses the
21
     Administrative Law Judge’s (“ALJ”) decision (R. at 18–30).
22
     I.       BACKGROUND
23
              Plaintiff filed his Application on April 6, 2015 for a period of disability beginning
24
     on November 3, 2014. (R. at 18.) Plaintiff’s claim was denied initially on August 7, 2015,
25
     and upon reconsideration on December 4, 2015. (R. at 18.) Plaintiff then testified at a
26
     hearing held before the ALJ on November 6, 2017. (R. at 18.) On March 29, 2018, the ALJ
27
     denied Plaintiff’s Application, which became the final decision on January 23, 2019 when
28
     the Appeals Council denied Plaintiff’s request for review. (R. at 4–6.)
       Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 2 of 14



 1          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 2   to provide a complete summary here. The pertinent medical evidence will be discussed in
 3   addressing the issues raised by the parties. In short, upon considering the medical records
 4   and opinions, the ALJ evaluated Plaintiff’s disability based on the severe impairments of
 5   obesity, lumbar degenerative disc disease with stenosis, status post fusion, cervical
 6   degenerative disc disease, and myofascial pain disorder. (R. at 21.)
 7          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
 8   Plaintiff is not disabled. (R. at 24.) She determined Plaintiff does not have an impairment
 9   or combination of impairments that meets or medically equals the severity of one of the
10   listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 23.) The ALJ found
11   Plaintiff has the residual functional capacity (“RFC”) to “perform sedentary work as
12   defined in 20 C.F.R. § 404.1567(a) and 416.967(a) except the claimant can only
13   occasionally kneel, crouch, stoop, balance, and climb ramps or stairs.” (R. at 24.) Plaintiff
14   can “never crawl or climb ladders, ropes, or scaffolds . . . [and] should avoid any more than
15   occasional exposure to nonweather related extreme cold or heat and no exposure to
16   protected heights or moving with moving mechanical parts.” (R. at 24.) Plaintiff is limited
17   to job that “can be performed while using a hand held assistive device for uneven terrain
18   or prolonged ambulation.” (R. at 24.) The ALJ concluded Plaintiff is unable to perform
19   past relevant work but can perform a significant number of jobs in the national economy,
20   including a customer service representative or receptionist. (R. at 28–29.)
21   II.    LEGAL STANDARD
22          In determining whether to reverse an ALJ’s decision, the district court reviews only
23   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
24   517 n.13 (9th Cir. 2001). The Court may set aside an ALJ’s disability determination only
25   if the determination is not supported by substantial evidence or if the ALJ applied the
26   wrong legal standard. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). Substantial
27   evidence is more than a scintilla, but less than a preponderance; it is relevant evidence that
28   a reasonable person might accept as adequate to support a conclusion considering the


                                                 -2-
       Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 3 of 14



 1   record as a whole. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). To determine whether
 2   substantial evidence supports a decision, the Court must consider the record as a whole and
 3   may not affirm simply by isolating a “specific quantum of supporting evidence.” Id.
 4   Generally, “[w]here the evidence is susceptible to more than one rational interpretation,
 5   one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas
 6   v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citations omitted).
 7          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 8   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 9   proof on the first four steps. The burden shifts to the Commissioner at step five. Tackett v.
10   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
11   the    claimant     is    presently     engaging      in    substantial       gainful   activity.
12   20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id.
13   At step two, the ALJ determines whether the claimant has a “severe” medically
14   determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the
15   claimant is not disabled and the inquiry ends. Id. At step three, the ALJ considers whether
16   the claimant’s impairment or combination of impairments meets or medically equals an
17   impairment in the regulations. See 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is
18   automatically found to be disabled. Id. If not, the ALJ proceeds to step four, where she
19   assesses the claimant’s RFC and determines whether the claimant is still capable of
20   performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the claimant is not
21   disabled and the inquiry ends. Id. If not, the ALJ proceeds to the final step to determine
22   whether the claimant can perform any other work in the national economy based on the
23   claimant’s RFC, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If
24   so, the claimant is not disabled. Id. If not, the claimant is disabled. Id.
25   III.   ANALYSIS
26          Plaintiff raises two arguments on review: (1) the ALJ improperly rejected Plaintiff’s
27   symptom testimony, and (2) the ALJ improperly rejected the opinions of Plaintiff’s treating
28   physician Dr. Dhillon and examining orthopedic specialist Dr. Thongtrangan.


                                                   -3-
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 4 of 14



 1      A. The ALJ erred in rejecting Plaintiff’s symptom testimony.
 2          The ALJ engages in a two-step analysis when evaluating a claimant’s symptom
 3   testimony. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, she must
 4   determine whether the claimant has produced objective medical evidence of an underlying
 5   impairment. Id. Second, unless there is evidence that the claimant is malingering, the ALJ
 6   must provide specific, clear, and convincing reasons for rejecting symptom testimony
 7   associated with the underlying impairment. Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir.
 8   2005). This is the most demanding standard in Social Security cases. Moore v. Comm’r of
 9   Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). Here, the ALJ mentioned1 bulging
10   discs, anxiety, arthritis, scar tissue on Plaintiff’s nerve, and high blood pressure, and cited
11   no evidence of malingering. (R. at 24.) Accordingly, she needed to provide specific, clear
12   and convincing reasons to discount Plaintiff’s symptom testimony.
13          In making credibility determinations, an ALJ may consider “the claimant’s daily
14   activities, inconsistencies in testimony, effectiveness or adverse side effects of any pain
15   medication, and relevant character evidence.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.
16   1995). Here, the ALJ appears to present two bases for discounting Plaintiff’s testimony:
17   (1) inconsistency with Plaintiff’s daily activities and (2) inconsistency with the medical
18   record.
19          1. Plaintiff’s Daily Activities
20          An ALJ may find that a claimant’s testimony regarding his daily activities detracts
21   from the claimant’s credibility when the activities are inconsistent with other testimony or
22   are exaggerated, or when the activities indicate capacities that are transferable to a work
23   setting on a sustained basis. Molina, 674 F.3d at 1113; Orn, 495 F.3d at 639. While a
24   claimant “need not vegetate in a dark room” to be considered disabled under the Act, an
25   ALJ can properly discredit his symptom testimony if participation in daily activities
26          1
              The ALJ did not explicitly state these conditions were the medically determinable
     impairments for purposes of the two-step analysis of Burch, and they do not match the
27   severe impairments listed under step two of the overall five-step framework. It seems the
     ALJ lifted these impairments from a psychological report from a July 28, 2015 appointment
28   at Sentience Psychological Services. (R. at 506.) Nonetheless, the Court accepts the listed
     impairments for purposes of evaluating Plaintiff’s credibility.

                                                  -4-
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 5 of 14



 1   contradicts his claims of a totally debilitating impairment. Molina, 674 F.3d at 1113.
 2          Here, the ALJ noted Plaintiff participated in “activities of daily living including
 3   preparing his own meals, driving himself, shopping for groceries, performing household
 4   chores, washing laundry, managing his own finances, visiting family regularly, and
 5   traveling to Hawaii.” (R. at 26.) She concluded his ability to engage in such activities
 6   “diminishes the reliability” of his allegations of functional limitations. (R. at 26.) She also
 7   noted Plaintiff cared for his pets and his mother while she was sick, indicating he is not
 8   only able to care for himself but also for the needs of others.
 9          However, merely listing the activities Plaintiff by necessity engages in fails to
10   account for the full and accurate picture. Indeed, the ALJ, drawing most of these activities
11   from Plaintiff’s function reports, omitted that in those same reports, Plaintiff stated he
12   spends about 80–90% of the day in bed managing his pain. (R. at 258, 294.) The ALJ stated
13   Plaintiff shops for groceries, but left out that he either plans out his grocery excursions to
14   last just 10 minutes if walking; otherwise, he uses a motorized scooter in the store. (R. at
15   50.) She said Plaintiff cared for his ailing mother but ignored that the care consisted of
16   calling his mother on the phone “to check up on her” and preparing her sandwiches and
17   microwave meals. (R. at 45.) The pet care amounts to taking them out to the bathroom
18   several times a day for two to three minutes each; his mother had to change the pets’ water.
19   (R. at 258.) Plaintiff’s meal preparation, which accounts for 20–30 minutes in total daily,
20   involves making simple sandwiches, eggs, frozen food, or canned food; he often must lay
21   down throughout or after meal preparation due to the pain. (R. at 259, 295.)
22          Plaintiff noted on his function reports that dressing himself, bathing himself, and
23   using the toilet is “very difficult.” (R. at 259, 295.) While he does some laundry and
24   household chores, he described them as “very hard” to do because of the pain. He puts
25   theses chores off until they need to get done, and only does them a little at a time, not all
26   at once. (R. at 51, 260, 296.) Plaintiff used to attend church and congregation meetings on
27   a weekly basis and used to socialize with friends, but no longer does either because of the
28


                                                  -5-
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 6 of 14



 1   pain. (R. at 261, 298.) Thus, it appears Plaintiff does not—even sporadically—engage in
 2   activities he once enjoyed.2
 3          In short, the details bely the ALJ’s conclusion concerning Plaintiff’s daily activities.
 4   The record reflects his daily activities are simple, short-lasting, and carried out
 5   painstakingly. See, e.g., Garrison, 759 F.3d at 1016 (“The ability to talk on the phone,
 6   prepare meals once or twice a day, occasionally clean one’s room, and, with significant
 7   assistance, care for one’s daughter, all while taking frequent hours-long rests, avoiding any
 8   heavy lifting, and lying in bed most of the day, is consistent with the pain that Garrison
 9   described in her testimony.”); Reddick, 157 F.3d 715 at 722 (concluding the ALJ erred in
10   determining the claimant’s daily activities demonstrated an ability to work, when the record
11   showed her activities were irregular and punctuated by periods of rest).
12          The ALJ noted that medical records describe Plaintiff as “well-nourished, well-
13   developed, pleasant, cooperative, alert, oriented, comfortable, calm, [and] relaxed.” (R. at
14   26.) However, she failed to explain how any of these characteristics, many of which are
15   cognitive, are inconsistent with long-term radiating pain in his lower back. Indeed, the
16   same doctors’ notes from which the ALJ pulled those adjectives also documented
17   Plaintiff’s history of severe back pain stemming, in large part, from multiple car accidents,
18   included a five-car pileup; the limitations the pain causes in his daily life; and the failure
19   of various treatments to alleviate the pain. (R. at 363, 422, 507–508, 811.) The ALJ also
20   said Plaintiff’s providers sometimes characterized Plaintiff as being in “no acute distress.”
21   (R. at 26.) Plaintiff’s chief medical concern is chronic lower back pain. The ALJ failed to
22          2
               The Court found just one reference in the record pertaining to Plaintiff’s travel to
     Hawaii. Apparently, Plaintiff flew to Hawaii to attend his mother’s memorial service after
23   she passed away. (R. at 929.) The ALJ did not expound on or inquire into the details of the
     trip, including the activities Plaintiff engaged in or whether Plaintiff was able to alternate
24   positions during the flight. A single interstate trip made under extenuating circumstances
     does not sufficiently refute Plaintiff’s testimony regarding the severity of his pain and the
25   limitations of his functional activities. See Ong v. Comm’r of Soc. Sec. Admin., No. CV-
     17-00960-PHX-BSB, 2018 WL 3323169, at *9 (D. Ariz. July 6, 2018) (reversing the ALJ’s
26   finding of non-credibility based on two vacations the plaintiff took to Jamaica because the
     ALJ did not discuss any details of the plaintiff’s travel or her activities during the trips and
27   did not explain how the trip was inconsistent with the plaintiff’s testimony); see also
     Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“[D]isability claimants should not
28   be penalized for attempting to lead normal lives in the face of their limitations.”).


                                                  -6-
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 7 of 14



 1   explain why his lack of acute distress is relevant or otherwise damages his credibility. See
 2   Ekola v. Colvin, No. CV-13-1812-PHX-HRH, 2014 WL 4425783, at *6 (D. Ariz. Sept. 9,
 3   2014) (“Plaintiff's conditions were chronic, not acute. Thus, the fact that physicians noted
 4   that she was not in acute distress is somewhat meaningless.”).
 5          2. Objective Medical Evidence
 6          The ALJ also discounted Plaintiff’s testimony as being “not entirely consistent”
 7   with objective medical evidence. (R. at 25.) While an ALJ is permitted to reduce the weight
 8   given to a claimant’s testimony if it is unsupported by objective medical evidence, this
 9   cannot be the sole reason the testimony is rejected. Burch, 400 F.3d 676 at 680 (“[A]n ALJ
10   may not reject a claimant’s subjective complaints based solely on a lack of medical
11   evidence to fully corroborate the alleged severity of pain.”). Because the ALJ’s other
12   reasons for rejecting Plaintiff’s testimony were legally insufficient, a mere lack of objective
13   support, without more, is also insufficient to reject Plaintiff’s testimony. Id. at 680.
14          Even if the Court were to consider this basis, it finds it is not clear and convincing.
15   The ALJ began by summarizing Plaintiff’s back surgeries—one in 1993 and one in 2000—
16   and the multiple car accidents in 2014 and 2016 that worsened his back injuries. (R. at 25.)
17   She wrote that although the “evidence demonstrates [Plaintiff’s] back surgeries limit his
18   tolerance for physical activity,” his “medical records do not demonstrate that these
19   impairments precluded all work.” (R. at 25.)
20          She then described recent radiographs that “showed of L4-L5 stable grade 1
21   anteriolisthesis with moderate to severe narrowing” and cervical radiographs that “showed
22   of significant degenerative disease.” (R. at 25.) She acknowledged Plaintiff would be likely
23   to have “some pain and restriction” but decided the lack of “severe stenosis, nerve root
24   impingement or several foraminal narrowing” precluded the severity of Plaintiff’s alleged
25   pain and restrictions. This is precisely what the Ninth Circuit has instructed an ALJ not to
26   do: conclude that the severity or extent of Plaintiff’s reported symptoms is not supported
27   by the ALJ’s reading of the objective medical evidence. See Garrison, 759 F.3d at 1014;
28   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (“The claimant . . . need not


                                                  -7-
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 8 of 14



 1   show that her impairment could reasonably be expected to cause the severity of the
 2   symptom she has alleged; she need only show that it could reasonably have caused some
 3   degree of the symptom.”).
 4          Moreover, the logical deduction from the ALJ’s statement is that a person must have
 5   at least one of the three conditions listed by the ALJ in order to experience back pain severe
 6   enough to preclude work. But the ALJ failed provided any basis for or explanation behind
 7   her own medical determination that particularized symptoms can be caused only by a set
 8   of circumscribed injuries. See Maydanis v. Colvin, 119 F. Supp. 3d 969, 976 (D. Ariz.
 9   2015) (“[An ALJ] must not succumb to the temptation to play doctor and make his own
10   independent medical findings.”). In any event, medical records did show Plaintiff had
11   advanced spondylosis, advanced facet arthropathy, complete disc height loss, moderate to
12   severe facet degenerative changes, and moderate to severe spinal canal stenosis. (R. at 416,
13   808, 843.)
14      B. The ALJ erred by giving minimal weight to the opinions of Plaintiff’s treating
15         physician and examining orthopedic surgeon.

16          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
17   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
18   2008). Those who have treated a claimant are treating physicians, those who examined but
19   did not treat the claimant are examining physicians, and those who neither examined nor
20   treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
21   Cir. 1995).
22          A treating physician’s opinion is given controlling weight “so long as it is well-
23   supported by medically acceptable clinical and laboratory diagnostic techniques and is not
24   inconsistent with other substantial evidence in [the record].” Trevizo v. Berryhill, 871 F.3d
25   664, 675 (9th Cir. 1995) (citing 20 C.F.R. § 404.1527(c)(2)). If a treating or examining
26   doctor’s opinion is uncontradicted, the ALJ must state clear and convincing reasons
27   supported by substantial evidence for rejecting the opinion. If the treating or examining
28   physician’s opinion is contradicted by another doctor’s opinion, the ALJ cannot reject the


                                                 -8-
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 9 of 14



 1   opinion without setting forth specific and legitimate reasons supported by substantial
 2   evidence in the record. Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). Even when
 3   contradicted, a treating doctor’s opinion will often be entitled to significant deference. Orn,
 4   495 F.3d at 632–33.
 5      1. Dr. Dhillon
 6          On May 17, 2017, Plaintiff’s treating physician, primary care provider (“PCP”) Dr.
 7   Simi Dhillon, filled out a “Capabilities and Limitations Form” provided by Plaintiff’s
 8   employer, Bank of America. (R. at 333–36.) Dr. Dhillon noted Plaintiff has chronic back
 9   pain with lumbar radiculopathy. This “limits his ability to sit or stand for long periods of
10   time” and requires Plaintiff to take frequent breaks. Plaintiff cannot lift more than five
11   pounds or bend at the waist. Dr. Dhillon opined that Plaintiff would miss at least four full
12   days of work per month or one week per month, and would need seven 10-minute breaks in
13   an eight-hour workday. (R. at 336.)
14          The ALJ gave little weight to Dr. Dhillon’s opinion. First, she stated the opinion was
15   “excessively restricted and quite conclusory, providing little explanation of the evidence
16   relied on in forming the opinion.” (R. at 27.) When evaluating how much weight to afford
17   a medical opinion, the ALJ should consider, among other factors, how well-supported the
18   opinion is. 20 C.F.R. § 404.1527(c)(3) (“The better an explanation a source provides for a
19   medical opinion, the more weight we will give that medical opinion.”). However, that an
20   opinion itself is unaccompanied by a narrative explanation is not fatal; what matters is
21   whether it was based on treating experiences and treatment records. Burrell, 775 F.3d at
22   1140 (reversing the ALJ’s rejection of the check-box medical opinion because it was “quite
23   conclusory, providing very little explanation of the evidence relied on in forming that
24   opinion,” when the claimant’s testimony and the medical records supported the opinion);
25   see also Garrison, 759 F.3d at 1014 n.17.
26          Here, Dr. Dhillon had seen Plaintiff five times in the months prior to filling out the
27   form. The records for those visits reflect Dr. Dhillon’s assessments of Plaintiff’s severe
28   chronic back pain, antalgic gait and ambulation with a cane, vomiting in response to pain


                                                  -9-
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 10 of 14



 1   medication, depression, and anxiety. (R. at 904–74.) Her opinion was not provided in a
 2   vacuum—it was supported by medical records from Dr. Dhillon and other treating
 3   providers3, Plaintiff’s testimony, and Dr. Thongtrangan’s medical opinion, which the Court
 4   discusses more fully below. The ALJ’s statement that it was “quite conclusory” is thus not
 5   supported by substantial evidence.4
 6          The ALJ also rejected Dr. Dhillon’s opinion on the grounds that it “may have relied
 7   too heavily on the subjective report of symptoms and limitations provided by [Plaintiff],
 8   and seemed to uncritically accept as true most, if not all, of what [Plaintiff] reported.” (R.
 9   at 27.) An ALJ may reject a treating physician’s opinion “if it is based to a large extent on
10          3
              For example, a cervical spine X-ray from November 2014 showed advanced
     decrease of disc space height at C4-5, a previous fusion at C5-6, and advanced spondylosis
11   and likely bony stenosis at C4-5. (R. at 416.) In November 2014, PCPs at First Medical
     Plus noted “severe pain” in the lumbar spine region, headaches, insomnia, extreme anxiety,
12   and body aches, and prescribed a muscle relaxant, an anti-inflammatory, an anti-
     depressant, and a pain reliever. (R. at 471.) Treatment notes from December 2014 to
13   August 2015 are similar, with lumbar spine pain with radiculopathy frequently noted. In
     January 2015, a CT scan showed degenerative spondylolisthesis with advanced facet
14   arthropathy and diffuse annular bulging at L4-L5, a “diffusely bulging degenerative disc”
     at L2-3, and a “moderately stenotic” central spinal canal. (R. at 454–55.)
15          From December 2015 to July 2016, PCPs at First Medical Plus conducted physical
     exams of Plaintiff, consistently revealing tenderness to palpation of the lumbar paraspinous
16   muscles, positive straight leg raising, limited flexion and extension at the waist, back
     muscle spasms, and decreased paralumbar range of motion. (R. at 856, 860, 863, 867, 871,
17   881, 885, 888, 892, 895.) They documented Plaintiff’s thoracic and lumbar pain, and
     prescribed him various medications, administered Toradol injections, and diagnosed him
18   with post-laminectomy syndrome. (See id.) Plaintiff was referred to, and saw,
     chiropractors, pain management specialists, an orthopedic spine specialist, and physical
19   therapists.
            A March 2016 lumbar spine X-ray showed disc bulges at L2-3 and L3-4; L4-5
20   moderate to severe facet degenerative change, anterolisthesis, disc bulge, and moderate to
     severe spinal canal stenosis; and L5-S1 facet degenerative changes and bone spurring. (R.
21   at 843–44.) Lumbar CT scans from March and May 2016 showed disc bulging and L4-5
     moderate to severe facet degenerative changes, moderate to severe spinal canal stenosis,
22   anterolisthesis, and moderate to marked facet joint arthropathy. (R. at 803–06.) A July 2017
     lumbar spine X-ray showed advanced spondylosis of the low spine, complete disc loss at
23   L5-S1, and severe L4-5 facet arthropathy. (R. at 808.)
            The Court could continue to exhaustively list Plaintiff’s medical records
24   demonstrating documented back problems and limitations, but declines to do so. The point
     is that Dr. Dhillon’s assessment was not merely a check-box opinion, but was amply
25   supported by the record.
26
            4
              The ALJ similarly discounted Dr. Dhillon’s opinion because Plaintiff had only
27   been seeing her since February 2017. (R. at 27.) Though nothing more was stated, the
     implication is that Dr. Dhillon was not equipped to opine on Plaintiff’s limitations. In this
28   context, this reasoning is essentially an iteration of the check-box opinion rationale, and
     therefore fails for the same reasons.

                                                 - 10 -
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 11 of 14



 1   a claimant’s self-reports that have been properly discounted as incredible.” Tommasetti,
 2   533 F.3d at 1041. However, as discussed above, the ALJ failed to give specific, clear, and
 3   convincing reasons for discrediting Plaintiff’s testimony. “Because the ALJ did not
 4   properly discount [Plaintiff’s] testimony, this reason fails.” Burrell, 775 F.3d at 1141
 5   (emphasis in original); see also Davis v. Colvin, No. CV-13-00679-TUC-CRP, 2015 WL
 6   5730581, at *5 (D. Ariz. Sept. 30, 2015) (criticizing the same language of the ALJ and
 7   noting the ALJ “may not assume that doctors routinely lie in order to help their patients
 8   collect disability benefits”).
 9          Next, the ALJ discounted Dr. Dhillon’s opinion because Dr. Dhillon was Plaintiff’s
10   PCP, rather a specialist. The regulations state the Commissioner generally gives “more
11   weight to the medical opinion of a specialist about medical issues related to his or her area
12   of specialty than to the medical opinion of a source who is not a specialist.” See 20 C.F.R.
13   § 404.1527. This logically applies when a specialist and a generalist give potentially
14   conflicting opinions—in that situation, an ALJ may properly give more weight to the
15   specialist’s opinion. See Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996). It does not,
16   however, mean that a PCP is unqualified to render a medical opinion by virtue of her
17   generalist practice. Defendant did not supply any support for the ALJ’s reading of this
18   particular regulation, and the Court found none. In any event, the only opinion in the record
19   that came from a specialist, orthopedic surgeon Dr. Thongtrangan, contained even greater
20   restrictions than Dr. Dhillon’s opinion.
21          Finally, citing a singular note from an appointment in August 2017, the ALJ stated
22   the limitations opined by Dr. Dhillon “are at odds with the [August 2017] examination
23   results showing no tenderness of neurological deficits or distress.” (R. at 27, citing R. at
24   973.) Again, the ALJ offers no explanation why a lack of tenderness or neurological
25   deficits undermines Dr. Dillon’s opinion, which focused on limitations caused by radicular
26   pain in the lower back.
27          For the above reasons, the Court concludes the ALJ’s reasons for rejecting Dr.
28   Dhillon’s opinion are not supported by substantial evidence in the record.


                                                - 11 -
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 12 of 14



 1      2. Dr. Thongtrangan
 2          The ALJ gave little weight to an unnamed “treating provider,”5 which the record
 3   reveals was orthopedic surgeon Dr. Issada Thongtrangan. Dr. Thongtrangan saw Plaintiff on
 4   April 17, 2015. (R. at 421.) The extensive notes from that appointment began with Plaintiff’s
 5   medical history and symptoms. Plaintiff was experiencing radiating lower back pain,
 6   described as “shooting and numbness and tingling that is sharp, constant and throbbing.”
 7   This worsened after an October 2014 car accident. He had also developed similar symptoms
 8   along his anterior left thigh. During the physical exam, Plaintiff was unable to do heel-to-
 9   toe, stand on his toes, or stand on his heels. The musculoskeletal exam revealed, among other
10   things, flexion with pain, extension with pain, right and left lateral bend with pain, right and
11   left rotation with pain, positive facet loading tests, and positive straight leg rising on both
12   sides. (R. at 422.) Dr. Thongtrangan reviewed Plaintiff’s recent X-rays and CT scans. He
13   noted Plaintiff’s limping, difficulty walking, and use of a cane.
14          Dr. Thongtrangan opined that “prolonged sitting, standing, walking, and physical
15   activity aggravate [Plaintiff’s] symptoms” and that “lying down seems to alleviate his
16   symptoms.” (R. at 422.) He noted Plaintiff is unable to work due to his ongoing symptoms.
17          The ALJ gave little weight to Dr. Thongtrangan’s opinion “because it is unclear
18   whether these doctors6 are familiar with the definition of disability contained” in the Act. (R.
19   at 27.) Specifically, the ALJ stated “it is possible that these doctors were referring solely to
20   an inability to perform [Plaintiff’s] past work.” (R. at 27.) This is not a specific or legitimate
21   reason for rejecting Dr. Thongtrangan’s opinion. First, that it was “possible” Dr.
22   Thongtrangan was referring only to past work demonstrates mere speculation on the part of
23   the ALJ, which is neither specific nor legitimate. Second, Dr. Thongtrangan opined that
24   sitting, standing, and walking aggravate Plaintiff’s condition and lying down alleviates it.
25          5
               Although the ALJ herself refers to Dr. Thongtrangan as a treating provider,
     Plaintiff states he was an examining physician. (Pl. Brief at 1.)
26
            6
               The Court presumes “these doctors” refers to both Dr. Thongtrangan and
27   Plaintiff’s PCPs at First Medical Plus, who filled out work excuse forms in February 2015
     and April 2015, stating Plaintiff had been in their continual care since the October 2014
28   accident and that a continuous leave of absence was necessary at those times. (R. at 571–
     72.) The ALJ cites this record, but does not expand on her analysis of it.

                                                   - 12 -
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 13 of 14



 1   This type of limitation would interfere with nearly all forms of work, past or present.
 2   Accordingly, this was not a legitimate basis for rejecting his opinion.
 3          The ALJ noted “statements that a claimant is disabled, unable to work, or can or
 4   cannot perform a past job” are not medical opinions and are reserved for the Commissioner.
 5   (R. at 27.) This is an accurate statement of the law. However, it is not a sufficient basis, alone,
 6   for rejecting Dr. Thongtrangan’s opinion. See Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir.
 7   2012) (finding the ALJ erred in failing to consider the claimant’s physician’s opinion that
 8   the claimant’s “combination of mental and medical problems makes the likelihood of
 9   sustained full time competitive employment unlikely”). Dr. Thongtrangan’s opinion is
10   supported by thorough notes and examination findings detailing Plaintiff’s physical
11   limitations and history of back pain. The ALJ and this Court could omit Dr. Thongtrangan’s
12   conclusion that Plaintiff is unable to work and would still be left with the information
13   underlying the opinion, i.e., that prolonged sitting, standing, and walking aggravates
14   Plaintiff’s severe back pain, and that Plaintiff must lie down to obtain relief.
15          Accordingly, the ALJ erred by failing to provide specific and legitimate reasons,
16   supported by substantial evidence, for rejecting Dr. Thongtrangan’s opinion.
17      C. The Credit-As-True Rule Applies.
18          The credit-as-true standard, if applied here, would result in a remand of Plaintiff’s
19   case for a calculation and payment of benefits. Garrison, 759 F.3d at 1020. It applies if
20   three elements are present. First, the record must be fully developed such that further
21   administrative proceedings would not be useful. Id. Second, the ALJ must have failed to
22   provide legally sufficient reasons for rejecting evidence. Id. Third, “if the improperly
23   discredited evidence were credited as true, the ALJ would be required to find the claimant
24   disabled on remand.” Id. Even if all elements of the credit-as-true rule are met, the Court
25   maintains “flexibility to remand for further proceedings when the record as a whole creates
26   serious doubt as to whether the claimant is, in fact, disabled within the meaning of the
27   Social Security Act.” Id.
28


                                                   - 13 -
      Case 2:19-cv-04479-JJT Document 22 Filed 07/29/20 Page 14 of 14



 1          The credit-as-true rule applies in this case. The record in this case was fully and
 2   extensively developed, such that further proceedings would be unproductive. As detailed
 3   in this Order, the ALJ failed to properly weigh Plaintiff’s symptom testimony and failed to
 4   provide legally sufficient reasons for rejecting the medical opinions of Dr. Dhillon and Dr.
 5   Thongtrangan. Finally, if the improperly discredited evidence were credited as true, the
 6   ALJ would be required to find Plaintiff disabled. The vocational expert testified that
 7   Plaintiff could not sustain work if he would be off task for 15% of every eight-hour day
 8   “due to significant pain and effects from his medication.” (R. at 58–59.) These limitations
 9   are consistent with Plaintiff’s testimony and the opinion of Dr. Dhillon, who opined that
10   Plaintiff would require at least seven 10-minute breaks per workday.
11          There is no serious doubt that Plaintiff is disabled. It is therefore unnecessary to
12   remand this case for further administrative proceedings, and the Court remands for a
13   calculation and entry of benefits.
14          IT IS THEREFORE ORDERED reversing the March 29, 2018 decision of the
15   Administrative Law Judge.
16          IT IS FURTHER ORDERED remanding this case to the Social Security
17   Administration for a calculation of benefits.
18          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
19   consistent with this Order and close this case.
20          Dated this 28th day of July, 2020.
21
22                                        Honorable John J. Tuchi
                                          United States District Judge
23
24
25
26
27
28


                                                  - 14 -
